DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on November 4, 2022, is acknowledged.  Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-20, claim 15 recites a second web layer coupled to the first web layer by a non-linear bond pattern comprising at least one non-linear one bond line.  The verbiage of the claim renders the claim indefinite, as it is unclear what a non-linear one bond line necessarily entails.  Additionally, it is unclear how a bond line can be non-linear, as a line is inherently linear.
Regarding claim 20, the claim recites that the facing surfaces of all bonds are parallel to each other and the end surfaces of all bonds are orthogonal to the facing surfaces.  It is unclear if the claim is referencing the facing surfaces and end surfaces of each individual bond being parallel or orthogonal as claimed, or if the claims is referencing the facing surfaces and end surfaces of the plurality of bonds, as “each other” in the claim can reference either interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2016/0058624 to Hohm.
Regarding claims 15-20, Hohm teaches an elastic laminated material comprising a first and second layer of nonwoven materials bonded at spaced apart bond sites, with a plurality of elastic strands disposed in a non-linear manner between the first and second layer of material (Hohm, Abstract, paragraphs 0016-0019).  Hohm teaches that bond points 52 are spaced apart to encourage a circuitous path of the elastic strands about the bond points (Id., paragraphs 0050-0052). As shown at at least Figures 8 and 9 of Hohm, the strands extend through a passage defined by facing edges of the pair of adjacent bonds, wherein the bond pattern is non-linear comprising at least one bond line comprising parallel facing surfaces and parallel end surfaces orthogonal to the parallel facing surfaces, wherein all the facing surfaces are parallel to each other and all the end surfaces are orthogonal to the facing surfaces.  As best Examiner can determine, the bond pattern is a non-linear one bond line.
Regarding claims 16-19, Figures 8 and 9 of Hohm appear to teach the bond pattern being a sinusoidal bond pattern or a repeating chevron bond pattern, and comprising a plurality of non-linear bond lines in a continuous and repeating pattern.  Additionally, Figures 12 and 13 indicate bond are which are non-linear bond lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hohm, as applied to claims 15-20.
Regarding claims 16 and 17, Hohm appears to teach the claimed patterns. Additionally, Hohm teaches that the bond points can be closely spaced apart in the cross-machine or machine directions, or more distantly spaced part, and the spacing can vary from one row to the next and from one column to the next (Hohm, paragraph 0050).  Hohm teaches that the bond points can be spaced to encourage a circuitous path of the elastic strands about the bond points to limit creep or to result in a meandering pattern of elastics (Id., paragraphs 0051, 0052), wherein the elastics run curved based on the pattern (Id., paragraphs 0018, 0019, Figures 8, 9, 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elastic laminated material of Hohm, and adjusting and varying the bond pattern, such as in a sinusoidal or repeating chevron bond pattern, as suggested by Hohm, motivated by the desire of forming a conventional elastic laminate having the desired bond pattern based on the desired creep or pattern of elastics suitable for the intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786